department of the treasury internal_revenue_service washington d c office_of_chief_counsel number release date date cc psi b02 postf-149504-01 uilc internal_revenue_service national_office legal advice memorandum for joyce m marr attorney cc lm ctm ln from carolyn hinchman gray senior legal counsel cc psi b02 subject trust issues this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer trust franchiser franchiser franchiser subsidiary subsidiary advisors dollar_figurea dollar_figureb dollar_figurec dollar_figured a b c date date date date postf-149504-01 date date date date year year year limited_partnership group corporation corporation bank issues what is the proper pre-check the box classification of trust for federal tax purposes if trust is an association_taxable_as_a_corporation may it file a consolidated_return as the parent of a consolidated_group was corporation 2's acquisition of the brokerage units’ stock from trust a purchase within the meaning of sec_338 and thus a qualified_stock_purchase qsp under sec_338 did trust properly determine the basis_of_property received from limited_partnership should the dollar_figurea received by trust be treated as gross_income to trust in order to avoid a potential whipsaw to the government if so is it includible in gross_income in year or year conclusions additional information is needed to resolve these issues however the basic law applicable to these issues follows sec_301_7701-3 of the procedure and administration regulations provides that for certain business entities that were in existence prior to date the entity’s claimed classification will be respected for all periods before date if the entity had a reasonable basis within the meaning of sec_6662 for its claimed classification in general a_trust that is treated as a corporation for tax purposes qualifies as an includible_corporation under sec_1504 and may join in filing a postf-149504-01 consolidated_return with an affiliated_group_of_corporations if such a_trust is at the highest tier in the chain of affiliated corporations it would be the common parent this issue turns on the relationship between trust and taxpayer with taxpayer owning c of corporation if trust was affiliated with taxpayer the acquisition would not be a qsp trust’s basis in the brokerage units and whether the dollar_figurea payment from the taxpayer group is gross_income to trust are issues that depend on how trust is classified for federal_income_tax purposes and who its owners are determined to be facts taxpayer wholly owns franchiser franchiser and franchiser collectively the franchisers on date taxpayer entered into the following transactions taxpayer formed a wholly-owned subsidiary subsidiary subsidiary was merged into corporation with corporation continuing as the surviving corporation taxpayer acquired of corporation 1's stock through this merger and treated this acquisition as a deemed asset acquisition under sec_338 corporation had real_estate brokerage offices collectively the brokerage units each brokerage unit manages hundreds of offices conducting real_estate brokerage leasing management and real_estate related_services in the residential real_estate market corporation then contributed the stock of the brokerage units to a newly formed subsidiary subsidiary in a purported sec_351 transaction the brokerage units’ properties plants and equipment were retained by corporation corporation 1’s claimed basis in the brokerage units was dollar_figureb also on the same day taxpayer and one of its subsidiaries formed limited_partnership with taxpayer holding a capital interest and a profits interest and its subsidiary the general_partner holding a capital interest limited_partnership immediately formed trust corporation then transferred all subsidiary stock to limited_partnership which in turn on the same day date assigned the subsidiary stock to the trustees of trust limited_partnership deducted its dollar_figureb tax basis in the brokerage units as advertising and selling_expenses limited_partnership reported no income and no other deductions on its partnership tax_return for its taxable_year ended date and accordingly it reported an ordinary_loss of dollar_figureb trust recorded the basis of the brokerage units as dollar_figureb the same basis that corporation had in the brokerage units 1it is not clear from the facts presented how corporation characterizes the transfer postf-149504-01 trust was purportedly formed to benefit taxpayer’s wholly-owned franchisers by using its revenue to promote each of the franchisers’ national advertising funds nafs through the brokerage units trust generates revenue by operating the network of the brokerage units’ offices the purpose of trust is to operate manage and invest the trust estate including by operating acquiring and disposing of residential real_estate brokerages so as to produce cash_flow to be spent in the trustees’ discretion to benefit the franchisers moreover the trustees have the authority to engage in activities to increase the revenues of and promote the interests of the franchisers through advertising marketing and promotional activities and to transfer assign or otherwise dispose_of all or any part of the trust estate the trustees also have the power to manage and conduct the operations of the brokerage units directly and or through employees or agents of trust to enter into rescind or modify any contract affecting trust or the trust estate to appoint the directors of any entity which holds all or any part of the trust estate to borrow money for the purpose of operating the trust estate to acquire additional property and to hire and fire such agents officers employees auditors attorneys financial advisors real_estate brokers consultants and investment counselors as determined reasonable or necessary by the trustees to manage the day to day operations of the trust estate and to pay them reasonable_compensation as determined by the trustees trust provides that any excess cash is first to be used to reimburse trustees and second to be distributed to the franchisers’ nafs however the trustees are not required to make regular distributions to the nafs and any excess cash not to be distributed by the trustees is to be added to the trust estate_trust is to continue until days after the earliest date of a the distribution of the trust estate b date or c the longest period that it can exist under new york law trust entered into franchise agreements with the franchisers on behalf of each of the brokerage units however under the franchise agreements trust could not open or acquire any more offices for the brokerage units without the approval of the franchiser and the franchiser had the right_of_first_refusal in the sale or transfer of any of the brokerage units’ offices under the franchise agreements trust was required to pay the franchiser a continuing royalty in the amount equal to a fixed percent of the gross revenues generated by the brokerage units’ offices in addition the brokerage units’ offices were required to make monthly contributions in amounts that range from a to b of gross commission revenue to the franchiser’s naf in addition taxpayer and its subsidiaries entered into other agreements with trust trust leased its office facilities from taxpayer and entered into an indemnification agreement a call agreement an asset management agreement and a support agreement with taxpayer and its subsidiaries the indemnification agreement provided that corporation would indemnify trust with respect to certain legal proceedings against the brokerage units contributed to trust the call agreement provided that taxpayer may purchase the trust estate at its fair postf-149504-01 market_value in the event of a change in law or accounting principle that would require the trust estate to be consolidated with taxpayer the asset management agreement provided that trust would assist and oversee the leasing and management of certain properties the ownership of which was retained by corporation the support agreement provided that trust would pay a fee to taxpayer for certain data processing and telecommunication services from date to date trust acquired various corporations involved in the real_estate market to finance these acquisitions trust received a dollar_figurea loan from taxpayer received loans from the franchisers and entered into a dollar_figurec revolving credit agreement with bank trust used dollar_figured in its revolving credit agreement with bank on date taxpayer and a group of limited_partnerships group formed corporation in a sec_351 exchange trust then sold the stock of the brokerage units to corporation in a transaction treated as a purchase of assets pursuant to sec_338 upon acquisition of the brokerage units corporation also leased its office facilities from taxpayer and entered into the same agreements previously held by trust and taxpayer the franchise agreements entered into by corporation and the franchisers granted the franchisers more royalties and powers than the franchise agreements between trust and franchisers after this acquisition taxpayer transferred dollar_figurea to trust by a check dated date trust an accrual basis taxpayer deposited the check to its bank account on date taxpayer took a deduction for this contribution to trust during year and year corporation acquired numerous real_estate brokerages from taxpayer law and analysis issue trust was formed date and since its formation has filed as an association_taxable_as_a_corporation effective date the check-the-box_regulations determine the classification of an entity sec_301_7701-3 provides that for certain business entities that were in existence prior to date the entity’s claimed classification will be respected for all periods before date if i the entity had a reasonable basis within the meaning of sec_6662 for its claimed classification ii the entity and all members of the entity recognized the federal tax consequences of any change in the entity’s classification within the sixty months before date and iii neither the entity nor any member was notified in writing on or before date that the classification of the entity was under examination in which case the entity’s classification will be determined in the examination the facts presented do not address sec_301_7701-3 and iii therefore assuming that these requirements are satisfied trust’s classification depends upon whether trust had a reasonable basis for its claimed classification as a corporation sec_301_7701-3 postf-149504-01 the determination of whether a_trust is to be treated as a_trust or as an association depends upon whether there are associates and an objective to carry on business and divide the gains therefrom pre-1997 sec_301 a once it is established that trust has associates and an objective to carry on a business and divide the gains therefrom trust must have a preponderance of the following corporate characteristics to be classified as an association_taxable_as_a_corporation continuity_of_life centralization of management liability of corporate debts limited to corporate property and free_transferability_of_interests pre-1997 sec_301_7701-2 we are unable to determine whether trust’s classification as an association is reasonable because the facts presented do not enable us to identify trust’s associates the trust instrument does not identify trust’s associates and trust’s position as to the identity of its associates must be obtained to determine if trust’s classification is reasonable issue in general a_trust that is treated as a corporation for tax purposes qualifies as an includible_corporation under sec_1504 and may join in filing a consolidated_return with an affiliated_group_of_corporations if such a_trust is at the highest tier in the chain of affiliated corporations it would be the common parent in the instant case trust appears at first glance to be the highest corporation in a chain of affiliated corporations however we need additional information to determine whether trust may file as the common parent of a consolidated_group this issue turns on the identity of trust’s associates because trust determined in the year it was formed that it was an association_taxable_as_a_corporation it apparently concluded that it had associates although the facts submitted present a compelling case for treating the nafs which were members of the taxpayer’s group as trust’s associates we are interested in trust’s position on the identity of its associates and on the operation of trust issue we do not have sufficient information to determine whether the acquisition of the brokerages units by corporation was a qsp within the meaning of sec_338 this issue turns on the relationship between trust and taxpayer with taxpayer owning c of corporation if trust was affiliated with taxpayer the acquisition postf-149504-01 would not be a qsp more information is needed regarding the identity of trust’s associates which is relevant to the determination of trust’s relationship to taxpayer issue sec_4 trust’s basis in the brokerage units and whether the dollar_figurea payment from the taxpayer group is gross_income to trust are issues that depend on how trust is classified for federal_income_tax purposes and who its owners are determined to be additional information is needed to make these determinations in the interim we set forth our tentative conclusions trust resembles the entity that was the subject of revrul_74_318 1974_2_cb_14 in that ruling the service concluded that a nonprofit corporation established to collect contributions from automobile dealer franchisees and the manufacturer and expend its funds for advertising and marketing purposes was taxable as a corporation that contributions were gross_income to the corporation and that the corporation could deduct its expenditures subject_to the limitations of sec_277 limiting deductions to income from members see also revrul_74_319 1974_2_cb_15 we believe the same treatment should apply to trust as it serves substantially the same purpose as the entity in the ruling and is funded in a similar manner trust differs from the entity described in the ruling in that trust received stock in the brokerage units as well as cash but arguably the nature of the asset s contributed to such an entity should not alter the tax treatment of the contributions accordingly the year transfer of stock in the brokerage units should result in gross_income to trust equal to the fair_market_value of the stock with trust obtaining as a result basis in the stock in the same amount similarly the dollar_figurea payment should result in gross_income to trust in year or year according to which is the proper year for inclusion under trust’s method_of_accounting we understand the conclusion of revrul_74_318 on which we base our tentative reply is inconsistent with 55_tc_761 nonacq 1974_2_cb_5 aff’d per curiam 456_f2d_255 5th cir and other cases finding that entities similar to trust do not have income as a result of contributions from members because of restrictions on the entities’ discretion in expending contributed funds but we note that the 2whether that fair value is approximately dollar_figureb as claimed is a factual issue that should be resolved another possible issue arises if the partnership’s basis in the stock differed from its fair_market_value in which case there could be gain_or_loss recognized on the transfer postf-149504-01 service’s published opinion is to the contrary moreover in this case trust itself took the position that it received the stock in the brokerage units not as a conduit but in its own right as it reported gain when it disposed of the stock in a separate transaction in year and trust has filed corporate_income_tax returns finally the deduction by taxpayer’s group of approximately dollar_figureb in year as a result of the stock transfer to trust and dollar_figurea as a result of the cash payment to trust are both inconsistent with treatment of trust as a conduit case development postf-149504-01 postf-149504-01 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by heather c maloy associate chief_counsel passthroughs and special industries carolyn hinchman gray senior legal counsel branch office of the associate chief_counsel passthroughs and special industries
